DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-14, 18, and 20-26 are pending. 
Claims 5, 7, 10, 11, and 14 are currently amended.
Claims 2, 15, 17, and 19 were  previously cancelled and claim 16 is canceled.
Claims 1, 3-14, 18, and 20-26 have been examined.
Claims 1, 3-14, 18, and 20-26 are allowed.

Priority
Priority to 371 PCT/EP2018/064144 filed on 05/30/2018, which claims priority to European patent application 17173563.2 filed on 05/30/2017 is acknowledged.

Withdrawn Claim Objections
Response to Applicant’s Arguments
	The objection to claims 7 and 10 are withdrawn in view of the amendment to the claims.

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Argument
	The rejection of claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	The rejection of claims 5, 7, 11, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US Patent Application Publication 2002/0151466 A1, Published 10/17/2002) in view of Barry et al. (US Patent Application Publication 2008/0241072 A1, Published 10/02/2008) is moot since the claim is canceled. 
	The rejection of claims 1, 3-5, 8-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US Patent Application Publication 2002/0151466 A1, Published 10/17/2002) in view of Barry et al. (US Patent Application Publication 2008/0241072 A1, Published 10/02/2008) is withdrawn in view of Applicant’s arguments of unexpected results and the data presented in the instant specification.
	The rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US Patent Application Publication 2002/0151466 A1, Published 10/17/2002) in view of Barry et al. (US Patent Application Publication 2008/0241072 A1, Published 10/02/2008) as applied to claims 1, 3-5, 8-14, 16, and 18 above, and further in view of Zhang et al. (PTMC AND MPEG-PTMC MICROPARTICLES FOR 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tamara Stegmann on 01/05/2022.
The application has been amended as follows: 
	Claim 8. Insert “by weight of the composition” after “(v/v)” and before “.” in line 2.
	Claim 9. Insert “by weight of the composition” after “(w/w)” and before “.” in line 2.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art suggests using a poly(1,3-trimethylene carbonate) microparticle for use as tissue filler. However, the prior art suggests that these particles would be functionally equivalent to other tissue filler particles such as hyaluronic acid based microparticles. Applicant has argued and presented data of unexpected results. In the instant specification in Examples I and II, more specifically Example II, Applicant presents data comparing tissue filler compositions comprising hyaluronic acid microparticles to the instantly claimed composition. Applicant found PTMC microparticles resulted in a significantly higher de novo collagen synthesis when compared to HA based microparticles. Applicant argues that this was an unexpected result. In view of the unexpected results the claims are allowable. Therefore, claims 1, 3-14, 18, and 20-26 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI SOROUSH/Primary Examiner, Art Unit 1617